Citation Nr: 9902943	
Decision Date: 02/01/99    Archive Date: 02/10/99

DOCKET NO.  96-27 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to June 
1946, from August 1946 to February 1947, and from September 
1950 to August 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1994 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Seattle, Washington.
 
 
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  There is no competent medical evidence of a current 
diagnosis of PTSD.


CONCLUSION OF LAW

The veteran's claim for service connection for PTSD is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  A well grounded claim is a plausible 
claim that is meritorious on its own or capable of 
substantiation.  An allegation of a disorder that is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  See Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  
Grottveit, 5 Vet. App. at 93.

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

The veteran's service medical records reflect that during the 
veteran's September 1943 entrance examination, his nervous 
system was clinically evaluated as normal.  In January 1946, 
the veteran was evaluated for lymphangitis.  During his 
hospital stay he was transferred to the neuropsychological 
ward.  The veteran was extensively interviewed and it appears 
that the examiner's recommendation included evacuation back 
to the United States.  The examiner noted that the veteran 
had been overseas since July 1944 and saw no combat action.  
He noted that the veteran was trained as an aviation mechanic 
but worked in a garage and as a chaplain's assistant.  After 
psychiatric testing, the examiner noted schizophrenic trends 
including flattened affect, excessive qualification and self-
criticism, tendency toward contamination, P-failure, 
description and indication of detail without association, 
negativistic trends, and excessive sensitivity and cosmic 
identification.  The veteran's diagnosis was schizophrenia.  
During a June 1946 hospitalization, the examiner noted the 
veteran's diagnosis of schizophrenia.  He noted that there 
was no history of previous nervous or mental disorder prior 
to service.  However, during an August 1946 examination, the 
examiner noted no abnormal psychological factors.  In 
December 1948, the veteran was again psychiatrically 
evaluated as normal.  During a September 1950 reenlistment 
examination, the veteran was psychiatrically evaluated as 
normal and during his August 1951 discharge examination, no 
psychiatric abnormality was noted.

The veteran's VA DD Form 214 reflects that the veteran served 
overseas for eight months and three days.  No further 
information regarding his combat service is noted.

The veteran's VA outpatient and hospitalization records 
reflect that the veteran was treated for psychoneurosis, 
anxiety state in March 1950.  During a June 1952 orthopedic 
examination, the examiner noted that the veteran's complaints 
lacked objective findings and that the veteran suffered from 
severe psychoneurosis.  The veteran was hospitalized in March 
1954 for personality trait disturbance, passive aggressive 
personality.  In January 1958, the veteran was diagnosed with 
chronic anxiety reaction with inadequate personality.  
January 1973 VA hospitalization records reflect that the 
veteran was treated for antisocial personality and 
pedophilia.

The veteran filed his original claim for service connection 
for post-traumatic stress disorder (PTSD) in January 1993.  
The veteran submitted VA outpatient and hospitalization 
reports from June 1993 to May 1994, which reflect treatment 
for various disabilities. 

The veteran was afforded a VA PTSD examination in March 1994.  
The veteran and his cousin provided information to the 
examiner in addition to the availability of the veteran's 
claims file.  The veteran detailed his childhood experiences 
and stated that his father died when he was 16 years old and 
thereafter, he was expected to support the family.  The 
veteran recalled a traumatic occasion when he witnessed a 
childhood friend's death.  He reported that he enlisted in 
the service at 17 years old and that he served three non-
consecutive tours.  

The veteran described his traumatic experience in service 
after being sent to Nagasaki as part of the occupying force 
after Japan surrendered.  He stated that he was part of the 
second service battalion, a transportation company, that was 
sent to an island in Nagasaki to collect weapons.  He stated 
that his company found no weapons but did discover many women 
and children who were suffering from radiation sickness.  He 
stated that he was initially told that the villagers were 
suffering from venereal disease.  He described their open 
sores and loss of hair.  He stated that he saw many prisoners 
of war that looked like walking skeletons.  

The veteran reported that during his tour of duty he was 
hospitalized for two months for neurosis, which was 
apparently anxiety based.  The veteran was eventually 
discharged from service with an honorable discharge for 
hardship purposes.  He stated that he had gone absent without 
leave (AWOL) after catching his wife in an adulterous 
situation.  He described his post-service employment history 
as poor and stated that he held between 40 and 50 different 
jobs.  He stated that often he would lose interest in his 
jobs and quit.  He reported several psychiatric 
hospitalizations and incarcerations for indecent liberties 
with minors.  He described several failed relationships and 
marriages throughout his life.  He denied any excessive 
alcohol abuse or drug use.  He stated that he presently lived 
with his cousin and worked part-time as an apartment complex 
manager.  He was not presently in psychiatric treatment. 

The veteran described occasional intrusive recollections 
regarding his experience in Japan.  He stated that he was 
readily able to get is mind off of the memories by focusing 
his attention elsewhere.  He denied any significant life 
problems as a result of the intrusive thoughts.  The veteran 
did have a history of depression, which was presently 
controlled by his personal efforts.  He claimed to have 
irritability with sudden outbursts, particularly when 
driving.  He denied any nightmares or sleep disturbance.  He 
described regular social contact with the tenants in his 
apartment complex.  The veteran completed the examination 
denying any suicidal ideation and in stable emotional 
condition.  He noted that he desired anger management 
training.  After the examination, no clinical diagnosis was 
offered.

In an October 1994 rating decision, the RO denied entitlement 
to service connection for PTSD.  The veteran filed a timely 
notice of disagreement (NOD) in August 1995 and submitted 
additional VA outpatient and hospital records from August 
1972 to June 1995.  Private treatment records from October 
1976 to July 1977 were also provided.  The private records 
reflect treatment for sexual deviation, pedophilia, and 
homosexuality.

In a September 1995 statement to the RO, the veteran 
described his experiences in service.  The veteran perfected 
his appeal in June 1996.

During his August 1996 RO hearing, the veteran testified that 
he had no psychiatric treatment prior to service.  He 
reported that he was sent to Japan in October 1945 and was 
stationed in Sasebo.  He was subsequently sent to Nagasaki 
harbor for two weeks.  He described seeing civilians with 
radiation poisoning.  He reported that he did not have any 
dreams recalling this experience.  He also, denied 
nightmares.  He testified that he began to experience 
anxiety-type attacks during the 1950's.  He stated that he 
was depressed as a result of his experience in service and 
that he had been diagnosed with PTSD at the VA Medical Center 
(VAMC).  He reported that he was presently being treated for 
depression with medication.  He reported that he felt that he 
was under a lot of pressure with his age and job security.  
The veteran stated that he was occasionally bothered or 
uncomfortable around sick people.  He stated that his cousin 
was his roommate and also a psychologist.  He stated that he 
was able to talk to his cousin when he was bothered.  

The veteran was afforded an additional VA PTSD examination in 
November 1996.  The veteran's claims file was available for 
review and the examiner summarized the veteran's clinical and 
social histories.  The veteran reported that he suffered from 
sleep disturbances for many years but was presently able to 
sleep.  He stated that he successfully blocked out any 
negative memories or nightmares about his experiences in 
Nagasaki.  

After examination, the examiner noted that while the veteran 
appeared to have considerable interpersonal difficulty at 
times since service, including hospitalizations, he was 
presently quite settled in his routine and well adjusted.  
His psychiatric symptoms did not presently have a significant 
impact on his industrial adjustment.  The examiner noted that 
the veteran did not have a history of treatment for PTSD or 
for any condition that resembled PTSD.  The examiner noted 
that the veteran did not meet the criteria for PTSD either by 
DSM-III or DSM-IV.  The examiner noted while the veteran did 
witness a very traumatic event, which did impact him at the 
time, he did not develop full-blown PTSD.  The examiner's 
diagnoses included depressive disorder, not otherwise 
specified, currently in nearly complete remission.

In his January 1997 decision, the Hearing Officer denied 
entitlement to service connection for PTSD.  Thereafter, the 
case was forwarded to the Board for adjudication upon the 
merits.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
Additionally, if the claimed stressor is related to the 
claimant having been a prisoner-of-war, prisoner-of-war 
experience which satisfies the requirements of § 3.1(y) of 
this part will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f).

The veteran contends, in essence, that his PTSD had existed 
since service.  In this regard, lay statements are considered 
to be competent evidence when describing symptoms of a 
disease or disability or observations or events.  However, 
when the determinative issues involve a question of medical 
causation or diagnosis, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise, or is it contended otherwise.  Therefore, his 
opinion that he has service-related PTSD is not competent 
evidence.  

In the instant case, there is no competent medical evidence 
showing a current medical diagnosis of PTSD, nor has it been 
reported that such evidence exists, so as to give rise to a 
duty under 38 U.S.C.A. § 5103(a). The most recent VA examiner 
in November 1996 stated that the veteran did not meet the 
criteria for a diagnosis of PTSD under the DSM-III or DSM-IV.   
While the veteran reported that he was diagnosed with PTSD at 
the VAMC, the Board notes that there is no evidence in the 
record of a prior diagnosis of PTSD.  

The veteran has provided no competent medical evidence of the 
current existence of PTSD related to service.  In the absence 
of competent evidence showing a current disability, there can 
be no valid claim.  Caluza, 7 Vet. App. 498; Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Here, the question as to whether the 
veteran currently has PTSD necessarily involves a medical 
diagnosis.  Accordingly, competent medical evidence is 
required.  As no competent medical evidence is of record 
showing a current diagnosis of PTSD, the claim must be denied 
as not well grounded.   

Although the Board has disposed of this claim on a ground 
different from that of the RO, that is, whether the veteran's 
claim is well grounded rather than whether he is entitled to 
prevail on the merits, the veteran has not been prejudiced by 
the Board's decision.  In assuming that the claim is well 
grounded, the RO accorded the veteran greater consideration 
than his claim warranted.

The United States Court of Veterans Appeals (Court) has held 
that there was some duty to assist the veteran in the 
completion of the application for benefits under 38 U.S.C.A. 
§ 5103 (West 1991 & Supp. 1997).  Beausoleil v. Brown, 8 Vet. 
App. 459 (1996); and Robinette v. Brown, 8 Vet. App. 69 
(1995), as modified in this context by Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), wherein the Court found a duty to 
further assist in the development of the evidence when the 
veteran has reported the existence of evidence which could 
serve to render a claim well grounded.  The facts and 
circumstances of this case are such that no further action is 
warranted.


ORDER

The veteran's claim for service connection for post-traumatic 
stress disorder is denied.  


		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 9 -


